Citation Nr: 1756766	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  12-07 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945 and from April 1952 to December 1968.  He died in November 2009 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the appeal is now retained by the RO in Montgomery, Alabama.

In March 2015 and December 2016, the Board remanded the claim for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal still requires additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ) for such development.  VA will notify the appellant if further action is required.


REMAND

The appeal was remanded in December 2016 to obtain any and all missing medical treatment records prior to the Veteran's death in 2009.  VA received additional medical documentation pertinent to the appellant's claim since the issuance of the August 2017 supplemental statement of the case.  In light of receipt of additional relevant medical evidence, the Board finds that an addendum opinion to the February 2012 VA opinion is necessary.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an addendum opinion to the February 2012 VA examination by a physician (M.D.).  The claims file must be provided to and reviewed by the examiner.

(a)  In light of additional evidence, including medical records from Bill Nichols State Veterans Home and Body Audit Documentation Guides dated 2008 to 2009, received since the February 2012 VA examination report, is it at least as likely as not (50 percent probability or greater) that the Veteran's service connected duodenal ulcer with deformity, gastroesophageal reflux disease, esophagitis, and/or pernicious anemia proximately caused his death (primary ("lung mass-probable primary lung cancer"); significant contributing conditions ("CVA; failure to thrive")?  Please explain why.

(b)  In light of additional evidence, including medical records from Bill Nichols State Veterans Home and Body Audit Documentation Guides dated 2008 to 2009, received since the February 2012 VA examination report, is it at least as likely as not (50 percent probability or greater) that the Veteran's service connected duodenal ulcer with deformity, gastroesophageal reflux disease, esophagitis, and/or pernicious anemia substantially and materially contributed to his death (primary ("lung mass-probable primary lung cancer"); significant conditions contributing cause ("CVA; failure to thrive")?  Please explain why.

2.  Thereafter, the claim should be readjudicated and if the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


